Citation Nr: 9930816	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD), on appeal from the initial grant of service 
connection.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right wrist laceration with 
carpal tunnel syndrome (major), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969 and from April 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
entitlement to service connection for PTSD, evaluated as 10 
percent disabling, effective from April 2, 1993, and 
confirmed a noncompensable disability evaluation assigned for 
residuals of a laceration of the right wrist.

The noncompensable rating assigned for the service-connected 
right wrist disorder was increased to 10 percent by means of 
an April 1994 hearing officer's decision, and to 20 percent 
in May 1998.  An increased disability rating of 50 percent 
was also assigned for service-connected PTSD by means of a 
September 1995 hearing officer's decision.  This decision was 
implemented by the RO in that same month, effective from 
April 2, 1993.

The June 1993 rating decision also denied entitlement to 
service connection for neck and back disorders.  The veteran 
perfected an appeal as to these issues.   The RO granted 
entitlement to service connection for neck and back disorders 
in April 1999.  The RO's action was a full grant of the 
benefits sought, and that there is no longer an outstanding 
issue of fact or law pertaining to these claims.  See 
Grantham v. Brown, 114 F.3d 1156 (1997). 

The claim of entitlement to an increased disability rating 
for service-connected residuals of a right wrist laceration 
with carpal tunnel syndrome is the subject of the remand 
immediately following this decision.



FINDINGS OF FACT

1.  The veteran's claim for entitlement to a disability 
rating in excess of 50 percent for service-connected PTSD is 
plausible, and sufficient evidence has been obtained for 
correct disposition of this claim.

2.  The veteran is demonstrably unable to obtain or retain 
employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for 
entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD, on appeal from the initial grant 
of service connection, and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating of 100 percent for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7,  4.132, 
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran originally claimed entitlement to service 
connection for PTSD in 1993.  Evidence was obtained in 
support of his claim, including an October 1989 Report of 
Contact from one of his previous employers showing that there 
were problems with his performance and that he was on a 
probationary period.  A January 1991 formal reprimand from a 
subsequent employer (the State) indicated that he had used 
inappropriate, obscene language with clients and co-workers 
in the office.  

In a January 1992 statement, M.D. Morehead, Ed. D. reported 
that the veteran was experiencing intense emotional distress 
and increased physical dysfunction related to previous 
physical injuries.  He presented with marked alternating 
moods of anxiety and depression surrounding his physical 
dysfunction and his longstanding attempts to gain custody of 
his son.  Dr. Morehead diagnosed an adjustment disorder with 
mixed emotional features.  It was his opinion that the 
veteran was unable to remain gainfully employed due to 
pronounced physical and psychological dysfunction, and that 
the veteran should remain on leave from work for two to four 
weeks.

The veteran was afforded a VA PTSD examination in April 1993.  
He reported that he had worked as an outreach technician and 
readjustment counseling specialist, but had to quit because 
of PTSD.  He then took a job with the State.  He was divorced 
and had a son.  He saw his son every other weekend.  He also 
enrolled in a masters program in vocational rehabilitation 
counseling beginning in June 1993.  He previously received 
treatment from a psychologist weekly which he claimed helped 
him and probably kept him from killing himself, his ex-wife 
and his supervisor at work.  He was not currently receiving 
any mental or nervous treatment or any medication.

On mental status evaluation, the veteran was neatly dressed 
and somewhat casually groomed.  He appeared tired and very 
depressed, although he tried to hide it, consciously or 
unconsciously, by smiling and laughing a good deal.  He used 
gestures and facial changes of expression a good deal.  He 
reported daily intrusive troubling thoughts about Vietnam.  
He reported none or extremely infrequent nightmares.  He was 
interested in raising dogs and hiking and read a book a day.  
He stated that his whole life was his six year old son.  He 
did not trust people and was very asocial.  He reported 
definite sleep problems and marked problems with anger and 
rage.  There were marked arousal symptoms which were much 
worse in the 1970s.  He still chose to sit at the back of a 
room and had a marked startle reaction and would jump at a 
sudden noise.  His irritability was at a low level, but 
sometimes would rise to the height where he thought of 
killing people who did mild unimportant things like driving 
in front of his car, or if the supervisor at work gave him 
some unpleasant order or comment.  The veteran added that he 
did not just think of killing them, but pictured them blowing 
up.  He could also see them dead when he felt angry.  He 
stated that he sometimes wore a "mask" and was depressed 
and dejected.  He had crying spells in February and March of 
every year.  In the past, he had suicidal thoughts but denied 
any currently.  He had many ideas of reference and did not 
trust people.  He managed in a superficial way to get along 
with people, but did not have close friends.  The veteran 
denied any compulsive symptoms or phobias.  He performed 
excellently on standard cognitive tests.  He was in the range 
of high to superior intelligence; however, he would argue 
with himself when he interpreted proverbs. 

The doctor indicated that the veteran had a host of anxiety 
symptoms and that the entity of PTSD was without question.  
The doctor further stated that the veteran's over-activity, 
pressure of speech and very definite flight of ideas, as well 
as his life history after service, strongly pointed to a 
bipolar disorder.  Pertinent diagnoses included PTSD and a 
mixed bipolar disorder.  A GAF scale score of 35 was 
assigned. 

In June 1993, the veteran was granted entitlement to service 
connection for PTSD, evaluated as 10 percent disabling, 
effective from April 2, 1993.

In a written statement received at the RO in July 1993, the 
veteran complained of depression, anger, rage, daily 
intrusive thoughts of Vietnam, isolation, and mistrust of 
authority figures.  He stated that these symptoms caused 
marital and employment problems, and that he lost his last 
two jobs because of PTSD. 

In an August 1993 written statement, Dr. Morehead reported 
the veteran was involved in individual psychotherapy twice 
weekly and then once weekly from September 7, 1990, through 
June 18, 1992.  Throughout his therapy, the veteran 
continuously expressed marked concern about previous physical 
injuries, including his right wrist injury, that were 
resulting in ongoing daily intense pain.  He frequently 
expressed concern about his deteriorating physical condition 
and his inability to perform physical tasks that he once 
could perform.  The psychologist further stated that the 
veteran presented marked symptoms of PTSD, including 
recurrent and intrusive recollections of previous events, 
marked diminished interest in significant activities, 
feelings of estrangement and detachment from others, sleep 
disturbance, hyperalertness or exaggerated startle response 
and frequent memory and concentration impairment.  Additional 
presenting problems included explosive outbursts of anger, 
obsessive and intrusive hostile ideations when he felt 
victimized or treated unfairly, periodic suicidal ideations, 
deterioration of self esteem, feelings of helplessness, 
hopelessness and powerlessness, alternating moods of intense 
anxiety and severe depression.  Pertinent diagnoses included 
PTSD and atypical depression.

VA outpatient treatment records revealed that the veteran 
routinely sought treatment for psychiatric symptoms, 
including trouble sleeping, concentrating and controlling his 
temper; anger, depression; anxiety; and suicidal and 
homicidal thoughts.  

The veteran testified at a personal hearing at the RO in 
February 1994.  Concerning PTSD, he stated that he was 
divorced in 1989 and had not worked since January 1992.  He 
had questions as to whether he could ever again work in an 
agency setting because of the anger and the rage that he 
dealt with on a daily basis.  He also reported daily 
depression and problems sleeping.  He had no friends.  He 
lived alone and saw his son every other weekend.  He was 
trying to get a master's degree. 

In August 1994, Dr. Morehead stated that the veteran's 
average length of time in occupational positions in one 
location was usually two years or less, resulting in leaving 
these positions with hostilities toward supervisors and 
fellow workers.  Upon leaving each position, the veteran had 
indicated that he would often change counties or move to 
another state.  He had resided in 11 states since his return 
from Vietnam in 1969, and had 30 different residences within 
the 11 states.  He was unemployed currently, and often stayed 
isolated within the communities where he resided and did not 
show an interest in significant activities, feeling 
estrangement and detachment from others.  It was Dr. 
Morehead's opinion that the veteran showed a definite social 
and industrial impairment from September 7, 1990, to June 18, 
1992, when he was his client.

The veteran again testified at a personal hearing at the RO 
in February 1995.  Concerning PTSD, he reported that he had 
lived in 11 states, had 33 jobs, and was isolated.  He never 
a job for more than two years.  He was taking some classes.  
He avoided public places and sat in the back corner of the 
classroom.  He did not go to malls, movies or restaurants.  
He had his son every other weekend and usually went to parks 
and the beach. 

On VA PTSD examination in June 1995, the veteran was examined 
by the same doctor that saw him in 1993.  The doctor reviewed 
the claims file.  On mental status examination, the veteran 
was casually dressed.  He appeared depressed.  His speech was 
unusual because it was more than spontaneous.  It was 
pressured and rambling.  The veteran did not answer questions 
directly, but made little stories of his answers and did a 
good deal of rambling.  He did not actually derail but gave 
details of the details.  The doctor had to stop him a number 
of times and ask him to give a direct answer to the 
questions.  The doctor could not find any indication of a 
bipolar disorder or of any special psychotic disorder such as 
a schizoaffective one.  

The veteran had a tremendous problem with other people and 
avoided them.  He did not trust people.  He broke up a very 
pleasant relationship with a woman five months ago because he 
was afraid of becoming involved with her, of caring for her, 
and wanting to open up to her and then fearing that she would 
hurt him.  He broke off the relationship by telling her she 
could find somebody better or worth more than he.  The 
veteran reported troubling intrusive thoughts daily, 
sometimes several times a day, particularly in rainy weather.  
He had nightmares four or five times a week.  He had 
flashbacks sometimes twice a week regularly.  His problems 
with people continually came up to the surface and sometimes 
interfered with other things that he was talking about.  He 
stated that he did not associate with people or go to the 
mall.  He reportedly had 39 jobs since 1970 and could not 
hold them because he kept getting so angry and fed up with 
the people there.  He did almost nothing except perhaps once 
a month when his son visited and they went fishing.  The rest 
of the time he walked his dog.  He always sat in the back of 
a room close to the door.  At a sudden noise, he would jump 
and drop to the ground.

When questioned about depressive symptoms, the veteran said, 
"Sometimes I feel I am in the pit of despair, and some days 
I feel that I want to and I can accomplish something."  
However, he had a crying spell once a week and felt as if he 
wanted to cry at least twice a week but held it in.  His 
self-feeling was better than it was some years ago but still 
not very high.  He had suicidal thoughts about once a week.  
His sleep was poor.  There were no definite psychotic 
symptoms, but the veteran had some ideas of reference.  The 
doctor gave the veteran a number of standard intelligence 
test questions, and he did quite well.  He was placed in the 
high range of average intelligence, and he was able to 
interpret moderately well three proverbs but fumbled a 
fourth.  

The doctor noted that the veteran was almost literally a 
prisoner in his own house.  He stayed home and only went 
shopping late at night when he would not be with people.  He 
had homicidal fantasies about people in his past who either 
fired him or treated him meanly or divorced him.  There was 
significant emotional distress because of his depressive and 
anxiety symptoms.  Anxiety appeared to be stimulated very 
frequently by means of weather changes.  The doctor further 
stated that the veteran's functioning was seriously impaired 
in not only the social but especially the vocational area.  
His difficulty with people was so great that he was unable to 
hold a job longer than a short time.  Pertinent diagnoses 
included PTSD and a dysthymic disorder.  A GAF scale score of 
41 was assigned. 

In September 1995, the hearing officer assigned a 50 percent 
disability rating for service-connected PTSD, effective from 
April 2, 1993.

On VA mental disorders examination in March 1996, the veteran 
was again examined by the same doctor.  He had a very well 
trimmed, graying bread and mustache with marked frontal 
balding.  His forehead was lined, his eyes were pouched, and 
he appeared depressed.  However, he did a great deal of 
smiling.  His speech was rather pressured and he kept making 
an obvious effort to appear cheerful, active and outgoing.  
When he was not speaking, his facial expression was one of 
deep depression.  He stated that he stayed by himself and fed 
his two dogs.  All he did was walk his dogs.  He did his 
shopping in the evenings because there was no one in the 
store or parking lot.   He went to the stores less often now 
and ate whatever he could find in the house.  He was not 
involved with any women.  He stayed home and read.  Lately, 
he was able to read only one book in three or four months  He 
did not find any enjoyment.  He had troubling intrusive 
thoughts daily which had become more frequent and more 
severe.  Nightmares occurred nightly and these were occurring 
more often.  When asked about flashbacks, he found himself 
uncertain and said, "sometimes in rainy, muggy weather or 
when helicopters are flying overhead I have them. It's hard 
to say, maybe half a dozen times a month. It's more often 
then [sic] it was."  He did practically nothing except watch 
television two or three hours a night.  He avoided people.  
The veteran sat as far back as he could near a door.  He had 
startle reactions.  In addition to the anxiety disorder 
symptoms, the veteran was deeply depressed and had a 
considerable number of depressive symptoms which practically 
immobilized him and made him a hermit in his own home.  He 
was sad all the time, had crying spells three or four times a 
week, and felt that he was crying within himself but held it 
in about two or three times a day. His sleep was exceedingly 
poor and at times resembled a sleep disorder because he slept 
very poorly at night, perhaps about three hours, but then had 
to take three or four naps the next day for about a half 
hour.  He was tired most of the time.

The veteran was also troubled about his thinking, 
concentrating and memory and said that he would read a book 
and a week later it would seem to him as if he had never read 
it.  He recalled also when he attended a university from 1993 
to 1995, studying rehabilitation counseling.  He had to read 
and reread almost every sentence on a page.  He still had 
this problem.  He succeeded in getting his master's degree in 
counseling at the end of 1995.  However, he had done nothing 
with this highly skilled education.  He had one friend who he 
talked to two or three times a month by telephone.  Sometimes 
he would drive over and see him, perhaps once a month.  
Suicidal thoughts occurred about twice a day.  Except for 
some ordinary auditory illusions, there were no indicators 
for psychotic trends.  The veteran was is in the high range 
of intelligence.  The examiner diagnosed PTSD and a major 
depressive disorder, severe, without psychotic features.  A 
GAF scale score of 45 was assigned.  The doctor stated that 
the veteran's symptoms were so severe that his flexibility, 
efficiency and reliability levels were reduced so that his 
functioning in social and vocational areas had become 
seriously impaired.  He was unable to establish or maintain a 
viable relationship with people socially or at work.  He also 
had troubling homicidal fantasies accompanied by a great deal 
of anger.

VA outpatient treatment records dated from 1996 to 1997 
revealed complaints of poor sleep, nightmares, fatigue, and 
rage.  The veteran's mood was depressed and his affect flat.   
He was not psychotic.  He apparently worked from March 1996 
to February 1997 as a vocational rehabilitation counselor, 
but had to quit his job because of his symptoms.  He 
exhibited severe symptoms causing confusion, panic and 
explosive angry energy.  He remained extremely isolated from 
most social contact.  The veteran was diagnosed as having 
PTSD of chronic severity.

In accordance with the May 1997 Board remand, the veteran was 
afforded a VA  PTSD examination in January 1998.  He was 
again examined by the same doctor.  The doctor reviewed the 
claims file.  It was noted that the veteran had a closely 
clipped gray beard and mustache.  His eyes were shadowed and 
he appeared tense, depressed and latently angry.  The veteran 
reported that he was almost without a friend or an 
acquaintance.  Troubling, intrusive thoughts occurred daily 
and nightmares occurred nightly.  He had flashbacks that 
depended on the weather, about twice a week.  He gave up 
hobbies and did nothing.  He watched television but could not 
concentrate enough to read.  He had his phone number unlisted 
so that nobody would call him unless he had given them the 
number, and he had given the number to very few people.  He 
spent a great deal of time in the woods behind his back yard, 
just sitting there with his dog.  He had startle reactions.  
He chose to sit in the back of a room close to the door.  He 
had not been in a restaurant for 10 years.  

The doctor noted that the veteran continued to be deeply 
depressed although he struggled against it, and from time to 
time put on a mechanical smile or a mechanical laugh.  He 
cried about three times a week, but had a feeling of inner 
crying every day.  His sleep was extremely poor averaging 
five hours and short naps of about 30 minutes each.  He felt 
tired all day long.  He had considerable problems with his 
comprehension, concentration, and immediate recall.  He found 
himself particularly unhappy about his problem of 
concentration.  He was only able to read for about five 
minutes and lost track.  If he continued to read he would not 
remember what he had read, so he had to close the book and 
then later reopen it.  It took him about two weeks to finish 
a book.  He found himself in another room without remembering 
his errand about four times a day.  This was so even when at 
the threshold of a room he still had in mind just what he was 
coming in for, but as he walked into the room he lost the 
memory.  Suicidal thoughts occurred daily.  He was is in the 
range of high average intelligence.  The doctor diagnosed 
PTSD and a major depressive disorder, severe, without 
psychosis.  The doctor further commented that:

This veteran's symptoms are so severe that his 
flexibility, effeciency [sic], and reliability 
levels have been reduced so that his 
functioning in social and vocational areas have 
become seriously impaired.  He is unable to 
establish or maintain a viable relationship 
with people socially or at work.  He also has 
troubling homicidal fantasies accompanied by a 
great deal of anger.

I shall make an effort to respond to the 
questions on the BVA Remand.  First let me 
state that depressive symptoms can be present 
as associated features in every mental illness.  
Depressive symptoms were found in post-
traumatic stress disorder for many years and 
were considered creative features.  However, 
there are many situations where the depressive 
symptoms are so numerous and so severe that 
they have to be considered as making an entity 
in themselves and consequently that diagnosis 
of a depressive disorder, either a dysthymic 
disorder or a major depression is made.  It has 
been so for the past 10 years that in 
psychiatric literature the term "co-morbid 
illnesses" has been accepted.  In other words 
there can be two psychiatric illnesses at the 
same time in the same individual.  These 
illnesses need not derive from one another or 
be in any particular way associated, they can 
co-exist and it is believed come into existence 
from different causes perhaps at the same time.

Post-traumatic stress disorder essentially is 
an anxiety disorder. The symptoms of anxiety 
will have to do with the avoidance cluster, 
with the hypervigilant cluster, with the 
numbness cluster. The major depressive disorder 
present in this veteran would obviously have to 
do with symptoms of depression:  anergia, 
anhedonia, lack of spontaneity, lack of 
willingness to react socially and interact 
socially also with the ability to get along 
with other people in social and famillial [sic] 
situations primarily. Suicidal thinking is 
especially prominent, as is the history of past 
suicidal attempts. These are the major 
differentiation between an anxiety disorder and 
a depressive disorder.

However, as I have already said there are 
symptoms which are common and can be common for 
years in both disorders, and avoidance can be 
present in depression just as it can be in 
post-traumatic stress disorder where the 
individual isolates himself, lives or woods or 
swamps or in some far removed habitation.  It 
is my considered medical opinion that it is the 
combination of these co-morbid psychiatric 
disorders which makes this individual severely 
ill, completely dysfunctional socially and 
occupationally.  I have given him a GAF score 
which reflects the severity of his symptoms and 
that remains as 45.

The veteran was examined by Jordan C. Iserman, M.D. in April 
1998.  Dr. Iserman reviewed the VA psychiatric doctor's prior 
reports of examination.  The veteran reported a pattern of 
initial enthusiasm with industrial assignments which rapidly 
gave way to conflict with coworkers and supervisors, much of 
this due to his own inability to trust in the others' 
competence.  He was then likely to be ostracized and viewed 
with suspicion and apprehension by others due to the erratic 
nature of his behavior which evoked alarm although the 
veteran denied physical episodes of violent acting out.  The 
veteran remained troubled by intrusive thoughts and 
repetitive nightmares about Vietnam, a profound generalized 
distrust of others and the tendency to withdraw.  Sleep 
patterns were disturbed, and he chafed with persistent anger 
and rage.  With time there was also development of symptoms 
to suggest an affective disorder including crying spells, 
profound dysphoria, hopelessness and suicidal ideation.  
Currently, the veteran took medication for disturbances of 
mood and, until recently, to assist in anger control.

The veteran had great interest in his son.  Outside of this 
relationship he remained resolutely isolated and living 
alone.  He had entertained no visitors in at least several 
years.  His leisurely activities were essentially limited to 
walks with his dog.  The veteran reported that he last worked 
in February 1997 and stated that it was unlikely he would 
again attempt to enter the job market fearing "the situation 
has been repeated just too many times, and I can't deal with 
it any longer."  He was in receipt of Social Security 
benefits since February 1998.  

On mental status examination, the veteran was somewhat 
hyperalert and agitated with an animated style of speech.  
Patterns were mildly pressured but not intrusive with nothing 
to suggest flight of ideas, blocking or tangentiality.  Dress 
was casual with adequate attention to grooming and personal 
hygiene.  He gave the impression he was somewhat 
uncomfortable and made eye contact only infrequently.  Facial 
expressions frequently took on intense configurations, 
suggesting a significant level of preoccupation.  Thought 
content was characterized by pervasive suspiciousness 
although such concerns were not felt to be of delusional 
proportions.  He specifically denied hallucinatory phenomena, 
although he continued to experience flashbacks and intrusive 
thoughts of his Vietnam experiences, with which he said he 
had actually become somewhat comfortable.  The veteran's 
intelligence level was estimated as above average, and 
command of current events was adequate.  He named past 
presidents to John F. Kennedy but experienced difficulty 
performing serial sevens and interpreting proverbs, both 
exercises which seemed to raise his level of anxiety.  He 
described memory and the ability to concentrate and focus as 
poor and attention span as extremely short.  The mood was 
characterized by considerable anxiety, and he reported 
frequent checking of locks and the "perimeter of my yard."  
Affect was fluctuant if not labile, characterized by 
agitation and a sense of estrangement.  The veteran's level 
of insight was considered at least fair, with some awareness 
of the presence of significant emotional problems.  
Ultimately he was able to see little of value in his life or 
hope for the future.

The veteran experienced ongoing homicidal and suicidal 
thoughts but such were currently unaccompanied by acute 
intent to act out.  Sleep patterns were frequently 
interrupted and marred by repetitive dreams in which he would 
either see himself killed or seriously maimed.  He found it 
impossible to sleep without a night light which minimized 
disorientation accompanying frequent awakenings.  His 
appetite was described as "okay".  Energy levels were 
fluctuant.  He professed to retain little in the way of 
interest or enjoyment in outside activities other than 
occasional fishing trips by himself and with his son.

Dr. Iserman diagnosed PTSD and a chronic depressive disorder, 
not otherwise specified, secondary to PTSD.  A current GAF 
scale score of 40 was assigned, with the highest GAF in the 
last twelve months of 45 (estimated).  Dr. Iserman further 
stated that:

Direct examination of [the veteran] coupled 
with review of available records confirms the 
presence of symptoms supportive of the 
diagnosis of Posttraumatic [sic] Stress 
Disorder which has and continues to cause 
significant emotional distress, as well as 
impairment in social and occupational 
functioning and profound restriction of this 
individual's level of activity.

An administrative "sticking point" which 
remains however is the concomitant presence of 
additional disorders on Axis I which at various 
times have included Mixed Bipolar Disorder 
(4/28/93), Dysthymic Disorder (6/5/95), and, 
since 5/11/96, Major Depressive Disorder.  It 
was also the expressed opinion of the examining 
psychiatrist that two psychiatric illnesses can 
exist at the same time in the same individual 
with neither necessarily being the derivative 
of the other or even associated in any 
particular way.  [The VA doctor] also clarified 
that concomitant diagnoses on Axis I can come 
into existence at the same time yet be 
attributable to totally different causes.

While the above may certainly be true and 
diagnostically would be "allowable", based 
upon the classification system utilized in The 
Diagnostic and Statistic Manual of Mental 
Disorders, Fourth Edition (1994),(DSM-IV) in 
this particular instance, I believe that the 
historical facts speak for themselves and 
outside of [the veteran's] combat related 
experiences in Vietnam, there is apparently no 
identified situation or set of stressors that 
would be even remotely responsible for the 
conglomerate of symptomatology that has since 
developed and persisted.  The reported symptom 
constellation is typical of Posttraumatic [sic] 
Stress and although categorized as a disorder 
of anxiety it is frequently observed to be 
accompanied by an array of symptoms to suggest 
an affective disorder, including sleep 
disturbances, irritability, impairment of 
concentration, social withdrawal, avoidance, 
and hopelessness.  It has been my experience, 
in fact, that it is rare in cases of chronic 
PTSD for such disturbances of mood to be 
entirely absent which is understandable when 
one considers the pervasive level of 
dysfunction and enormous emotional toll which 
the presence of this disorder routinely 
extracts.  It is my opinion, therefore, that 
[the veteran's] impairment should be considered 
primarily the result of Posttraumatic [sic] 
Stress Disorder and if a separate affective 
disorder need be diagnosed at all, should be 
considered secondary to the anxiety disorder 
and therefore categorized as an unspecified 
depressive disorder as it is, in fact, the 
result of pre-existing PTSD.

If one accepts the above, it then becomes clear 
that a determination of total disability would 
apply by virtue of the fact that as a result of 
related deficits, [the veteran], despite an 
above-average level of intelligence and largely 
intact cognitive skills, has been unable to 
secure and follow a substantially gainful 
occupation for a period in excess of 25 years, 
sufficient I think to also warrant designation 
of such disability as permanent.  I must 
therefore take issue with the Statement of The 
Case document, page 4 (Department of Veteran's 
Affairs) dated 9/21/96 where it is stated that, 
"The evidence in itself does not show that the 
veteran is unable to secure some type of 
gainful employment".  I also reiterate as per 
section B, sub-section 4.16 of this document 
that [the veteran's] case and situation in fact 
would seem to fall under the established policy 
of the Department of Veteran's Affairs, to wit, 
that "all veteran's who are unable to secure 
and follow a substantially gainful occupation 
by reason of service connected disability shall 
be rated totally disabled."


II.  Legal Analysis
 
The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected PTSD.  
Accordingly, his claim for an initial rating in excess of 50 
percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
Sufficient evidence is of record to rate the veteran's 
service-connected disability properly.  While the RO did not 
obtain the veteran's Social Security Administration (SSA) 
records, because the Board herein grants the full benefit 
sought on appeal, there is no prejudice to the veteran.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the June 1993 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations.  

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, and as the Board decision herein is favorable to the 
appellant, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
PTSD for any period of time since his original claim.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected PTSD.  It would 
be pointless to remand the veteran's claim in order to 
instruct the RO to issue a supplemental statement of the case 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In 
this case, the RO assigned a 50 percent rating for service 
connection for PTSD effective from April 2, 1993, and the 
Board will consider the evidence of record since that time in 
evaluating the veteran's claim.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a disability rating in excess of 50 percent from 
November 7, 1996, forward under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, the Board 
cannot apply the revised mental disorder rating schedule. 

Although the new regulations were not in effect when the June 
1993 rating decision was made, the RO considered the new 
regulations in a subsequent May 1998 supplemental statement 
of the case.  Thus, the RO considered the veteran's claim for 
a disability rating in excess of 50 percent for his 
service-connected PTSD both under the criteria for evaluating 
the degree of impairment resulting from a mental disorder 
prior to revisions to that criteria which were made in 
November 1996 and under the revised criteria in the VA 
Schedule for Rating Disabilities.  Moreover, the veteran was 
given an opportunity to respond.  Accordingly, he will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a "considerable" 
impairment in the ability to establish or maintain effective 
or favorable relationships with people when reliability, 
flexibility, and efficiency levels were so reduced as to 
result in "considerable" industrial impairment warranted a 
50 percent evaluation.  A 70 percent  rating was provided 
when the ability to maintain effective or favorable 
relationships was "severely" impaired and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community, or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

In Massey v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) observed that the VA Schedule for Rating Disabilities 
"does not present a clear basis for describing the degree of 
impairment" for psychoneurotic disorders.  Massey v. Brown, 
7 Vet. App. 204, 207 (1994); 38 C.F.R. § 4.132, Diagnostic 
Codes 9400-9411 (1995).  Therefore, the Court held that the 
Board's conclusions regarding a claimant's degree of 
impairment "must be justified by a clear statement of 
reasons or bases and not by the equivalent of 'because I say 
so.'"  Massey, 7 Vet. App. at 207, citing Hood v. Brown, 4 
Vet. App. 301, 303 (1993).  In Massey, where the veteran was 
assigned a 10 percent disability evaluation for a 
psychoneurotic disorder and was seeking a higher rating, the 
Court emphasized that, in providing reasons or bases for its 
decision to grant or deny an increased rating, the Board must 
discuss findings rendered by examiners in the medical reports 
in relation to the criteria set forth in the rating schedule.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994); Massey, 7 
Vet. App. at 207 (noting that factual findings of the Board 
drawn from medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a 50 percent disability rating 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

Under the old criteria, the Board finds that the evidence is 
at least in equipoise as to whether the criteria for a 100 
percent disability rating for the veteran's service-connected 
PTSD under Diagnostic Code 9411 have been met, as early as 
April 2, 1993.  The veteran has not exhibited symptoms such 
as disturbed thought, auditory hallucinations, visual 
hallucinations, fantasy, panic, etc., bordering on gross 
repudiation of reality.  There is, however, evidence 
suggesting that he is virtually isolated in the community.  
He maintains regular contact only with his young son.  He 
does not shop during the day so as to avoid people and has 
not been to a restaurant in over 10 years.  The VA examiner 
noted that he was practically a prisoner in his own home and 
unable to establish or maintain a viable relationship with 
people socially or at work.  There is also sufficient 
evidence showing that the veteran is demonstrably unable to 
obtain or retain employment, despite his brief employment in 
1996 and 1997.  The veteran's GAF scale scores have ranged 
from a low of 35 in 1993 to a high of 40 and 45 in 1998.  A 
GAF scale score of 31 to 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
scale score of 45 contemplates serious symptoms (e.g., 
suicidal ideation, sever obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and  Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV) (emphasis added).  These findings are highly 
probative as they relate directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by diagnostic code 9411.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  Moreover, the VA doctor stated in 
January 1998 that the veteran was completely dysfunctional 
socially and occupationally.  Dr. Iserman further indicated 
in April 1998 that despite an above-average level of 
intelligence and largely intact cognitive skills, the veteran 
was unable to secure and follow a substantially gainful 
occupation.

The Board is cognizant that the VA doctor diagnosed the 
veteran as having a bipolar disorder in April 1993, in 
addition to PTSD, when he assigned the GAF scale score of 35.  
However, there was no evidence of a bipolar disorder on 
subsequent examinations.  Rather, the VA doctor thereafter 
diagnosed the veteran as having depression and PTSD.  It 
appears on VA examination in 1998 that the doctor could not 
disassociate symptomatology from PTSD from the symptomatology 
of the depressive disorder.  For example, while he was able 
to differentiate symptoms between and anxiety and depressive 
disorders, the doctor also stated that there were symptoms 
that were common in both disorders.  The doctor did not 
render a specific opinion based upon the facts of this case 
as to whether the veteran's PTSD caused his depressive 
disorder, but noted both that  depressive symptoms were found 
in PTSD for many years and could also co-exist and come into 
existence from different causes.  Thereafter, in April 1998 
Dr. Iserman concluded that the veteran's impairment should be 
considered primarily the result of PTSD, and if a separate 
affective disorder need be diagnosed at all, it should be 
considered the result of PTSD.  

Based on these facts, the Board concludes that the evidence 
is at least in equipoise as to whether the veteran is 
unemployable because of his service-connected PTSD, and any 
associated depressive disorder.  Giving the benefit of the 
doubt to the veteran regarding the current level of the his 
disability in accordance with 38 C.F.R. § 4.3, and in the 
wake of Johnson and under the regulatory criteria for 
evaluating mental disorders that were in effect during the 
pendency of this appeal, a total schedular disability rating 
is warranted in this case.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


ORDER

Entitlement to a disability rating of 100 percent is granted 
for a service-connected PTSD, subject to the governing 
regulations pertaining to the payment of monetary benefits.


REMAND

Entitlement to an increased disability rating for service-
connected residuals of a right wrist laceration with carpal 
tunnel syndrome

In May 1997, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
There are potentially relevant medical records that the RO 
should attempt to obtain concerning the veteran's claim.  For 
example, the veteran reported receiving SSA disability 
benefits in February 1998.  Therefore, the RO should make 
arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The prior remand the Board ordered the RO to 
schedule the veteran for a VA examination to provide the 
medical information necessary to decide the increased rating 
claim.  The veteran was afforded an appropriate examination 
in January 1998; however, the examiner did not identify all 
residuals attributable to a right wrist laceration with 
carpal tunnel syndrome, to include any scars and orthopedic 
residuals, as instructed in by the Board's prior remand.  
Accordingly, the examination is inadequate for rating 
purposes and the claim must be remanded.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
service-connected residuals of a right 
wrist laceration with carpal tunnel 
syndrome since 1997.  Obtain all records 
of any treatment reported by the veteran 
that are not already in the claims file. 

On requesting records from any VA 
facilities, all records maintained are to 
be requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Schedule the veteran for an 
appropriate VA examination of the right 
upper extremity.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to a right wrist 
laceration with carpal tunnel syndrome, 
to include any scars, neurological and 
orthopedic residuals.  With particular 
attention to all x-ray reports, the 
examiner is asked to specifically 
provide an opinion as to the following:  
If the veteran has arthritis of the 
right hand/wrist, confirmed by x-ray, is 
it at least as likely as not that the 
arthritis is a residual of the service-
connected disability?

The examiner should specifically discuss the 
extent, if any, of paralysis of the right 
wrist and hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (1999).

The examiner should note the range of 
motion for the wrist and should state 
what is considered normal range of 
motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5214, 5215 (1999).  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiners are asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right wrist is used 
repeatedly.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should describe in detail 
the veteran's scar(s) of the right wrist.  
The examiners should note whether there 
is any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 
(1999). 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  See also Esteban v. Brown, 
6 Vet. App. 259 (1994).  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

